DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6-7, 9-11, 15-17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Joung (US patent 8,636,581) in view of Baerlocher et al. (US PG pub 2007/0293293) and Englman (US PG pub 2008/0045341).

Joung shows all of the limitations of the claims except for specifying a first winning event as a trigger and receive a first bonus game outcome message from each of the eligible gaming machines.


In regards to claims 1, 7, 11, 17 and 21, Joung shows,
A gaming host machine (additional game controller 150) configured to communicate with a pool of gaming machines, the gaming host machine comprising: 

memory storing executable program code; (figure 6, 152)
wherein the processor is configured to execute the program code to: 
receive a message from a first gaming machine, the first gaming machine being part of the pool of gaming machines, the message indicating occurrence of a first winning event on the first gaming machine; (column 9, lines 28-31, “the eligibility module 703 includes a trigger monitor 703A which is designed to monitor for receipt of a trigger signal from one of the gaming devices.”  See figure 7, eligibility module 703 is part of additional game controller 150. From column 12, lines 17-20, “the trigger event may be, a symbol combination in the game, occurrence of a specific symbol in the game, purchased, be caused by another connected system, based on turnover etc.”)
determine a first set of eligible gaming machines from the pool of gaming machines;  (Column 4, lines 41-49, “FIG. 1 shows an exemplary gaming system 1 where an additional game controller 150 is in data communication over a network 2, such as an Ethernet, with a bank of five gaming devices in the form of standalone electronic gaming machines 10.  When an additional game is initiated, the additional game controller 150 is arranged to communicate with the gaming devices to determine how many are eligible and to then determine from the eligible gaming devices which gaming devices participate in the additional game.”)

send a first bonus game trigger message to each of the first set of eligible gaming machines, the first bonus game trigger message comprising instructions to trigger a first bonus game on each of the first set of eligible gaming machines;  (from 

receive a first bonus game outcome message from each of the eligible gaming machines. (column 10, line 65 to column 11, line 2, “the additional game controller is arranged to determine the additional game outcome.  In other embodiments, the additional game controller could control participation but actual outcomes could be calculated elsewhere such as by the gaming devices or another controller.”)
 
 	In regards to claims 5, 6, 9, 10, 15, 16, 19 and 20
wherein the processor is further configured to receive activity level messages from each gaming machine part of the pool of gaming machines, the activity level messages indicating gaming activity level on each gaming machine and wherein the determination of the first set of eligible gaming machines is based on the gaming activity level on each of the pool of gaming machines.  (Column 8, lines 35-42, “In one example, eligibility rule data 943 specifies a time period and eligibility sub-module 933A determines whether a game has been concluded within a defined time period prior to receipt of a polling request from the additional game controller.  In another example, the eligibility sub-module 933A also determines whether a relevant bet such as a maximum bet or an 

Baerlocher et al. teaches, paragraph [0017], “The gaming machine then communicates or messages the outcome of the game program to the central controller.”
Based on the teaching of Baerlocher et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the Joung invention such that when the additional game controller is not determine the additional game outcome, it would receive a first bonus game outcome message from each of the eligible gaming machines in order to keep important data centralized.

Englman teaches, paragraph [0044], “Alternatively, a single winning outcome may be the trigger for all prizes.”
	Based on the teaching of Englman, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the Joung invention such that the trigger for the bonus game was a winning outcome in order to provide another alternative to the many other triggers available.

	In regards to claims 17 and 21, the claims are drawn from the eligible gaming machine perspective, the combination above meets these limitations. For the limitation, 
“on determining a decrement or reset of a progressive meter value based on the progressive meter value message”, the winning outcome trigger provides for the decrement of a progressive meter value.  The rest is discussed above.
s 2-4, 8, 12-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Joung (US patent 8,636,581), Baerlocher et al. (US PG pub 2007/0293293), and Englman (US PG pub 2008/0045341) in further view of Nicely et al. (US PG pub 2011/0230251).

The combination invention of Joung, Baerlocher et al., and Englman shows all of the limitations of the claims except for specifying a processor configured to determine occurrence of a second and third winning event on a second gaming machine based on the received first bonus game outcome messages, the second gaming machine being one of the first set of eligible gaming machines.

	Nicely et al. teaches, paragraph [0206], “if a first player has triggered the multi-player bonus game and then a second player triggers the multi-player bonus game when the first player is already in the bonus game, the second player's bonus game immediately starts on the display device of that player's gaming device only.  In another embodiment, the second player's bonus game is queued to be displayed on the shared display for all players to see as soon as the first player's bonus game is completed.”

Based on the teaching of Nicely et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination invention of Joung, Baerlocher et al., and Englman such that, when an occurrence of a second winning event on a second gaming machine based on the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A CUFF whose telephone number is (571)272-6778.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A CUFF/Primary Examiner, Art Unit 3715